Citation Nr: 1120514	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-00 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, including as secondary to a service-connected disability.

2.  Entitlement to service connection for gastrocnemius atrophy, including as secondary to a service-connected disability.

3.  Entitlement to service connection for a shoulder blade disability, including as secondary to a service-connected disability.

4.  Entitlement to service connection for weak feet, including as secondary to a service-connected disability.

5.  Entitlement to a higher (compensable) rating for status post transient ischemic attack (TIA), during the period from June 1, 2007.

6.  Entitlement to a higher (compensable) initial rating for erectile dysfunction (ED).

7.  Entitlement to a separate compensable rating for hypertensive retinopathy.

8.  Entitlement to special monthly compensation based on housebound status from June 1, 2007 to December 31, 2008.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to October 1992.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2007, January 2008 and September 2008 by the RO in Manila, the Republic of the Philippines.  A personal hearing was held at the RO in November 2006.  Another RO hearing was requested, but the Veteran later withdrew that request, and an informal conference was held at the RO in November 2007.

In a July 2007 rating decision, the RO granted service connection for residuals of transient ischemic attack (TIA) from lacunar infarct, rated noncompensable from November 23, 2006.  The Veteran appealed for a higher rating.  In a January 2008 rating decision, the RO granted a 100 percent rating for TIA, effective November 23, 2006, with a noncompensable evaluation effective June 1, 2007.  Hence, this issue is as characterized on the first page of this decision.

There are other issues that are not currently on appeal.  In a May 2006 rating decision, the RO granted an increased 20 percent rating for service-connected lumbosacral strain, and an increased 20 percent rating for service-connected cervical strain.  The Veteran filed a notice of disagreement in May 2006, asking for a 40 percent rating for lumbosacral strain, and a 30 percent rating for cervical strain.  In a May 2006 rating decision, the RO granted a 40 percent rating for lumbosacral strain, and a 30 percent rating for cervical strain.  In a May 2006 letter, the Veteran was notified of this decision, which was a full grant of the benefits sought on appeal.  Hence, these issues are not before the Board.  Subsequently, the Veteran appealed RO decisions as to several other issues, but in January 2007, he withdrew all of his pending claims and appeals except as to the issue of service connection for radiculopathy of the right lower extremity.  Service connection was then granted for that disability in a January 2007 rating decision.

Additional pertinent evidence was received from the Veteran in December 2010.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304 (2010).

The issues of entitlement to a higher rating for residuals of TIA, for secondary service connection for bilateral gastrocnemius atrophy and a psychiatric disorder and for special monthly compensation based on housebound status from June 1, 2007, to December 31, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current chronic disability of the shoulder blades.

2.  The Veteran does not have a current chronic disability manifested by weak feet.

3. The Veteran has erectile dysfunction as a residual of service-connected hypertension but deformity of the penis is not shown.

4.  Throughout the pendency of the appeal, best corrected distance visual acuity in the right eye was 20/20, and 20/20 in the left eye.  The Veteran has hypertensive retinopathy, with no evidence of active retinitis, visual field deficit, incapacitating episodes, or localized scars, atrophy, or irregularities of the retina that are centrally located with irregular, duplicated, enlarged or diminished images.

CONCLUSIONS OF LAW

1.  A chronic disability of the shoulder blades was not incurred in or aggravated by the Veteran's active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006, 2010).

2.  A chronic disability manifested by weak feet was not incurred in or aggravated during active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  The criteria for an initial compensable rating for erectile dysfunction associated with hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2010).

4.  The criteria for the assignment of a separate compensable rating for hypertensive retinopathy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.78, 4.104, Diagnostic Codes 7101, 6006, 6011 (2010); 38 C.F.R. §§ 4.83, 4.84a, Codes 6006, 6008, 6011, 6079 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant substantially compliant pre-adjudication notice by letters dated in April 2007, August 2007, December 2007, April 2008, May 2008, and June 2008.                                                                           

As to the claims for higher initial ratings, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

The claims for higher ratings for TIA and for special monthly compensation based on housebound status were readjudicated in a January 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant multiple physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  The Board notes that a VA examination has not been scheduled with respect to the claims for service connection for a scapula disability and weak feet.  However, in the absence of a disease, injury or event in service and a current condition, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability which is proximately due to or the result of an established service-connected condition.  38 C.F.R. § 3.310 (2006).  In addition, secondary service connection may also be established when there is aggravation of a veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).   Effective October 10, 2006, 38 C.F.R. § 3.310(a) was amended to conform to Allen; additionally, other substantive changes were made.  See 71 Fed. Reg. 52,744 (September 7, 2006) (VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006).  As the claim for secondary service connection for a scapula disability was filed before the other substantive changes were made, only the changes that conform to Allen apply.

As the claim for secondary service connection for weak feet was filed after October 10, 2006, the revised 38 C.F.R. § 3.310 will apply to that claim.

The amended version of 38 C.F.R. § 3.310 provides that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2010).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b) (2010).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service treatment records reflect that in April 1990 the Veteran was seen for complaints of left foot pain; he said his foot had hurt since the previous May.  On examination, there was no swelling, no deformities and slight pain.

in April 1991, the Veteran complained of back tenderness at T10-11, with no history of trauma; an X-ray study was within normal limits.  In July 1991, the Veteran complained of back and chest pain for one day.  On examination, there was chest wall tenderness and tenderness to palpation under the right scapula.  The diagnostic assessment was costochondritis and back pain.  In December 1991, the Veteran complained of left posterior scapula pain; the examiner diagnosed muscle strain of the right scapula.

In a June 1992 Report of Medical History, the Veteran denied a painful or trick shoulder or elbow, and reported recurrent back pain, and foot trouble.  On separation medical examination in June 1992, the Veteran's lower extremities, feet, spine, and other musculoskeletal were clinically normal.  In July 1992 the Veteran complained of back pain; on examination, there was tenderness to palpation of the left scapular region; the diagnostic assessment was back pain.  Service treatment records are negative for a chronic disability of the shoulder blades and feet.

On VA examination in December 1992, the Veteran complained of disabilities of the cervical spine, low back, thumb, and knees.  He reported bilateral foot pain and denied specific injury to the feet.  He did not complain of any disabilities of the shoulder blades.  An examination of the feet showed no abnormality, with full range of motion in all joints.  The examiner indicated that a bilateral foot examination was normal.  An X-ray study of the feet showed hammer toe deformities of both feet.

In a January 1993 rating decision, the RO denied the Veteran's claim for direct service connection for a left foot disability.  The Veteran was notified of this decision, he did not appeal, and this decision became final.

In October 2006, the Veteran claimed service connection for bilateral weak feet, secondary to service-connected disability.

At a November 2006 RO hearing, the Veteran contended that he had arthritis of the shoulder blades due to cervical strain, and contended that he had weakness of the feet due to service-connected lumbar radiculopathy.  In August 2007, he claimed service connection for a shoulder blade disability and for weak feet.

Medical records on file reflect that the Veteran has degenerative disc disease of the cervical and lumbar spine, as well as cervical radiculopathy, lumbar radiculopathy, and cervicobrachial pain syndrome.

The Veteran's established service-connected conditions include cervical strain, lumbosacral strain, cervical radiculopathy of both upper extremities, and lumbar radiculopathy of both lower extremities.  Governing regulation provides that the evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.

A November 2006 private medical record from Cebu Doctors' University Hospital (CDUH), reflects that in October 2006, the Veteran was treated for myofascial pain syndrome and cervicobrachial pain syndrome, and underwent chemodenervation of the following muscles:  trapezius splenius, capitis semispinalis cervices, and levator scapula bilateral.  Cervical spine surgery was recommended.

In November 2008, the Veteran contended that he had bilateral weak feet (paresthesias) and a shoulder blade disability secondary to cervical and/or lumbar radiculopathy.  In April 2009, he stated that the anatomical damage to his neck clearly showed why he had a shoulder blade condition.

With respect to the Veteran's assertion that he has chronic paresthesia of the feet, the Board notes that lumbar radiculopathy of both lower extremities is already service-connected.

The Veteran does not contend, and the evidence does not reflect, that the Veteran incurred a shoulder blade disability or bilateral weak feet in service.

With respect to the claims for secondary service connection for a bilateral shoulder blade condition and bilateral weak feet, the Board notes that there is no post-service medical evidence demonstrating that the Veteran has current disabilities of the shoulder blades or a foot disability manifested by weakness.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran has contended that he has a bilateral shoulder blade condition and bilateral weak feet, service connection for these claimed disabilities is not warranted in the absence of proof of a current disability.

Hence, the Board finds that the medical evidence as a whole does not show that the Veteran currently has a bilateral shoulder blade condition and bilateral weak feet that is related to service or a service-connected disability.

The preponderance of the evidence is against the claims for service connection for a bilateral shoulder blade condition and bilateral weak feet; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.

Higher Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).   The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Higher Initial Rating for Erectile Dysfunction

The Veteran contends that his erectile dysfunction (ED) is more disabling than currently evaluated.  He contends that a higher 20 percent rating should be assigned for this disability, arguing that the curvature of his penis constitutes penile deformity, warranting a higher rating.

The Board notes that the Veteran has been awarded SMC due to the loss of use of a creative organ, based on erectile dysfunction.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  The Board will not award additional compensation to duplicate that benefit.  Where disabilities overlap in their resulting physical impairment and effect on functioning or where multiple diagnoses are assigned for the same disability, evaluation of the same, overlapping disability under various diagnoses with multiple ratings is to be avoided.  38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  Accordingly, the Board may not award a disability rating based on loss of erectile power alone.  That disability is compensated by the special monthly compensation based on the loss of use of a creative organ.

The RO assigned a noncompensable rating for ED by analogy under the provisions of Diagnostic Code 7522 of the Schedule for Rating Disabilities, 38 C.F.R. § 4.115b. Where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Under Diagnostic Code 7522, penis deformity with loss of erectile power warrants a 20 percent disability rating.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  Without evidence of physical deformity of the penis, there is no basis for assigning a compensable rating for loss of erectile power.

At a VA genitourinary examination in July 2008, the Veteran reported that he had ED, that vaginal penetration was possible, and that ejaculation was normal.  On physical examination, the examiner indicated that there was loss of erectile power, there was no deformity, and the penis was otherwise normal.  His testicles were normal.  The examiner diagnosed ED.

A July 2008 consultation report by G.J.T.A., MD, reflects that the Veteran complained of ED.  The Veteran reported that it was severe and he could only have the barest sexual intercourse every 2-3 weeks or so.  He also had hypertension and was taking beta blockers.  On physical examination, the genitalia were described as normal.  The diagnosis was erectile dysfunction, of mixed organic and psychogenic origin.

In November 2008, the Veteran submitted a private medical record from B.B.C., MD, a urologist.  Dr. C. indicated that the Veteran consulted him for complaints of penile curvature.  On examination, the un-erect penis was deviated near its base to the left about 20 to 30 degrees from the center.  Dr. C. did not indicate that there was deformity of the penis.  On palpation, there were no masses or chord-like structures, and no bands were felt.

In December 2008, the Veteran submitted a December 2008 private medical record from Dr. A., showing that he complained of a painful lump in his right scrotum for two weeks.  He gave a history of ED.  On examination, there was a tender lump in the right epididymis, penile curvature, and ED.  The diagnosis was epididymal cyst/hydrocele.

A compensable evaluation for the Veteran's erectile dysfunction, rated under Diagnostic Code 7522, requires both deformity and loss of erectile power.  Having only one or the other is insufficient.  Here, the Veteran has loss of erectile power but no deformity of the penis is shown by the medical record.  The Veteran essentially contends that penile curvature is a deformity.  However, there is no medical evidence that he has a penile deformity.  Instead, the VA examiner and Dr. A. both described the penis as normal in appearance, and Dr. A. also noted penile curvature.  There is no other medical evidence of record tending to indicate that the Veteran has a penile deformity.

The claimant asserts that he has a penile curvature which is a deformity.  While the appellant is competent to report his symptomatology, he is not capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence to diagnose a disabling penile deformity.  In any event, the Board places greater weight on the medical findings than on the claimant's assertion.

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected erectile dysfunction.  The competent medical evidence of record shows the relative manifestations and the effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Accordingly, the Board finds that the weight of the evidence is against a compensable rating for the Veteran's erectile dysfunction, based on the absence of penis deformity.  A staged rating is not indicated in this case, as the Board finds the preponderance of the credible evidence demonstrates that during the period on appeal, loss of erectile power is shown but penis deformity is not shown.  Fenderson, 12 Vet. App. at 199.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Separate Compensable Rating for Hypertensive Retinopathy

The Veteran has hypertensive retinopathy, a complication of his service-connected hypertension.  Service connection has been in effect for hypertension, rated 10 percent disabling, since October 1992.  His established service-connected disabilities also include hypertensive cardiovascular disease, rated 30 percent disabling.

During the pendency of this appeal, the criteria for rating eye disabilities, including impaired vision, were revised effective December 10, 2008.  73 Fed. Reg. 66,543 (Nov. 10, 2009).  Generally, in a claim for a higher rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria; however, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7- 2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).

Under the prior rating criteria, retinopathy did not have a specific Diagnostic Code, and thus the Board has considered analogous rating criteria.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).

Under the prior version of 38 C.F.R. § 4.84a, retinitis (Diagnostic Code 6006) and detached retina (Diagnostic Code 6008), are rated based on impairment of visual acuity or field loss, pain, rest requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.

Impairment of central visual acuity (loss of vision) is rated under 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (2008).  A noncompensable rating is assigned when vision is 20/40 in both eyes.  A 10 percent evaluation is assigned when vision is 20/50 in one eye and 20/40 in the other eye, or when vision is 20/50 in both eyes.  The evaluations continue to increase for additional impairment of central visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (2008).  The best distant vision obtainable after best correction by glasses will be the basis of rating.  See 38 C.F.R. § 4.75.

Under the prior version of Diagnostic Code 6011, localized scars, atrophy, or irregularities of the retina that are centrally located, with irregular, duplicated enlarged or diminished image are rated 10 percent disabling.  38 C.F.R. § 4.84a, Diagnostic Code 6011 (2008).

Pursuant to the current criteria, disability ratings for impaired vision generally are based on corrected distance vision with central fixation.  38 C.F.R. § 4.76.  The lowest compensable disability evaluation of 10 percent is warranted when corrected visual acuity in the more impaired eye is 20/50.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2010).

Disability ratings for several eye disorders, including retinopathy, are based on either visual impairment or incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6006, General Rating Formula for Diagnostic Codes 6000 through 6009 (2010).  Under this code, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  

An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009, Note (2010).

At a May 2007 VA eye examination, the Veteran complained of blurred vision for the past several months.  He denied eye symptoms, and reported visual symptoms of haloes.  He denied periods of incapacitation due to eye disease.  On examination, uncorrected far vision in the right eye was 20/25+3, and corrected far vision in the right eye was 20/20.  Uncorrected far vision in the left eye was 20/25+2, and corrected far vision in the left eye was 20/20.  There was no visual field deficit.  On eye examination, the ratio of the diameter of the retinal arteries to that of the retinal veins was 1 to 3, and there was generalized vasoconstriction.  There was no evidence of active conjunctivitis, iritis, retinitis, scleritis or other eye disease.  The examiner diagnosed astigmatism, presbyopia, and hypertensive retinopathy, grade 2, bilaterally.  The examiner opined that there were no effects on the Veteran's usual daily activities.

An October 2007 consultation report from E.D.C., MD, reflects that the Veteran complained of transient blindness of the left eye lasting for 3 to 4 minutes three days ago.  On examination, there was no focal asymmetry.  The diagnoses included transient ischemic attack (TIA).  An October 2007 private medical record from Cebu Doctors' University Hospital and Dr. C. reflects that the Veteran had a TIA, and amaurosis fugax secondary to vasculopathy bilaterally.  (Amaurosis fugax is a transient blindness that may result from a transient ischemia due to carotid artery insufficiency, retinal artery embolus, or to centrifugal force.  See Stedman's Medical Dictionary, 27th ed., 2000, at 54).

In March 2008, the Veteran contended that he had loss of vision due to service-connected hypertension, and requested secondary service connection and a 10 percent rating for this disability.  In another statement received in March 2008, he said he periodically lost vision.

In a September 2008 rating decision, the RO granted service connection for hypertensive retinopathy as part of the service-connected hypertension disability, and confirmed and continued the 10 percent rating for hypertension, under Diagnostic Codes 7101-7007.  The RO found that a separate compensable rating was not warranted for hypertensive retinopathy.

The Veteran appealed for a separate compensable rating for hypertensive retinopathy.  In a November 2008 notice of disagreement, he stated that according to the American Academy of Ophthalmalogy and "Review of Ophthalmology," grade 2 hypertensive retinopathy is manifested by "more severe" generalized narrowing, focal areas of arteriolar narrowing, and AV nicking.  He contended that his hypertensive retinopathy was manifested by irregularities of the retinal arteries, and that therefore a 10 percent rating was warranted under Diagnostic Code 6011, pertaining to the retina.

On VA cardiovascular examination in July 2008, the Veteran reported that he had intermittent blood pressure elevations with remissions.  He related that he began taking anti-hypertensive medication in 2006.  On examination, his blood pressure was 140/100, 140/90, and 130/90.

In April 2009, the Veteran again contended that a separate 10 percent rating should be assigned for hypertensive retinopathy because he has irregularities.

Evaluating the examination findings against the prior rating criteria found in Diagnostic Code 6079, the Board finds that the evidence of record does not show that the Veteran's hypertensive retinopathy has resulted in visual acuity that is severe enough to warrant a compensable disability evaluation.  Specifically, the Veteran's corrected visual acuity has never been shown to have been worse than 20/20.  These findings result in a noncompensable evaluation under Diagnostic Code 6079.  Moreover, there is no medical evidence of active retinitis, visual field loss, pain, rest requirements, or episodic incapacity due to hypertensive retinopathy, and no evidence of localized scars, atrophy, or irregularities of the retina that are centrally located, with irregular, duplicated enlarged or diminished image.  Therefore, a higher rating under Diagnostic Codes 6006, 6008, 6011, or 6079 is not warranted under the prior rating criteria throughout the rating period on appeal.

Considering the appeal under the revised rating criteria, after a careful review of the Veteran's claims file the Board finds that the Veteran's hypertensive retinopathy does not warrant a compensable rating under Diagnostic Code 6006, pertaining to retinopathy or maculopathy, as there is no evidence of any visual impairment related to the Veteran's service-connected eye disability or incapacitating episodes at any time during the appeal.  The VA examiner opined that the retinopathy produced no effects on the Veteran's usual daily activities.

Moreover, the Board finds that Diagnostic Code 6011 is inapplicable in this case, since there is no evidence of damage to the retina with localized scars, atrophy, or irregularities of the retina that are centrally located with irregular, duplicated, enlarged or diminished images.  38 C.F.R. § 4.84a, Diagnostic Code 6011 (2010). 

As the Veteran's hypertensive retinopathy does not meet the schedular criteria for a compensable rating under the new or old rating criteria, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral shoulder blade disability is denied. 

Service connection for bilateral weak feet is denied.

Throughout the pendency of the appeal, an initial compensable disability rating for service-connected ED secondary to hypertension, is denied.

Throughout the pendency of the appeal, a separate compensable evaluation for hypertensive retinopathy is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for a higher rating for residuals of TIA, and for service connection for anxiety disorder and for bilateral gastrocnemius (a calf muscle) atrophy as secondary to service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the Board notes that the Veteran does not contend that his gastrocnemius atrophy was incurred in service; rather he contends that this disability is due to service-connected lumbar strain and lumbar radiculopathy.  See November 2006 RO hearing transcript and April 2009 substantive appeal.  Similarly, he contends that anxiety disorder is due to his service-connected residuals of TIA.  See August 2007 notice of disagreement.

A February 2007 private medical record from Cebu Doctors' University Hospital reflects that the Veteran was diagnosed with bilateral gastrocnemius atrophy, moderate, of unknown etiology.

At a September 2007 VA examination of the bones, the examiner noted that the Veteran's prior medical history included atrophy of both gastrocnemius of unknown etiology probably neuropathic.  At a September 2007 VA peripheral nerves examination, the examiner noted gastrocnemius atrophy of both legs, and opined that this represented "merely disuse."  After a neurological examination, the examiner provided a medical opinion as to whether the Veteran's gastrocnemius atrophy was proximately due to his service-connected neuropathy.  He opined that the atrophy of the gastrocnemius muscles could not be attributed solely to a neural disease since laboratory studies indicated a primarily musculogenic origin (emphasis added).

At a November 2007 VA examination, the Veteran reported that his private physician had told him that his legs were getting smaller.  He reported pain and tingling sensation in both legs since 2005.  After an examination, the examiner diagnosed bilateral gastrocnemius atrophy, etiology undetermined.

Although the September 2007 VA neurological examiner provided a medical opinion as to whether a service-connected disability caused the current bilateral gastrocnemius atrophy, he did not provide a medical opinion as to whether a service-connected disability aggravated the present bilateral gastrocnemius atrophy.  See 38 C.F.R. § 3.310.  Whether the claimed condition could be attributed solely to one cause is that the standard.  As such, the Board finds that the September 2007 examination report is inadequate, and that a remand is required to obtain a clarifying medical opinion as to the etiology of the current bilateral gastrocnemius atrophy.  The examiner should be asked to opine as to the relationship, if any, between the Veteran's service-connected lumbar strain and bilateral lumbar radiculopathy, or his residuals of TIA, and the current bilateral gastrocnemius atrophy, to include whether there is any aggravation of a non-service-connected disability by a service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.310, 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon, 20 Vet. App. at 79 (2006); Lathan v. Brown, 7 Vet. App. 359 (1995).

With respect to the claim for service connection for a psychiatric disorder to include anxiety disorder, medical records on file reflect that the Veteran has been treated with medication for anxiety.  He apparently contends that he has anxiety symptoms due to service-connected disabilities.  A VA examination has not been performed to determine the etiology of any current psychiatric disorder.

As there is evidence of current treatment for anxiety, the Veteran's reports of symptoms of anxiety and panic, and an indication that the disability may possibly be associated with the Veteran's service-connected disabilities, the Board finds that it is necessary to afford the Veteran a VA medical examination to determine whether the Veteran has a current chronic anxiety disorder that is related to service or to a service-connected disability.  The examiner is asked to opine as to whether the Veteran has psychiatric symptoms due to residuals of TIA.  McLendon, 20 Vet. App. 79; see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Finally, as to the claim for a higher rating for service-connected residuals of TIA, the Board notes that the Veteran has submitted several medical certificates from Cebu Doctors' University Hospital (CDUH), as well as reports of magnetic resonance imaging (MRI) scans, but the clinical records of such treatment are not on file and must be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

CDUH records reflect that in November 2006, the Veteran was diagnosed with an acute hypertensive attack, TIA, lacunar infarct.  He was treated for additional TIAs in December 2006, February 2007, July 2007, May 2008, June 2008, and December 2010.  A November 2008 VA medical opinion indicated that the hospitalizations after November 2006 were not for active cerebrovascular hemorrhage or active cerebral strokes, but rather were for TIA and acute hypertensive attack.

The most recent VA brain and spinal cord examination to evaluate the current residuals of TIA resulting from lacunar infarct was performed in July 2007.  The examiner noted that the Veteran was being maintained on anti-hypertensive medication and treated conservatively.  He stated that the Veteran had no overt residual motor symptoms.  On examination, muscle strength was 5/5 (full) in the upper and lower extremities.  Muscle tone was normal, and there was no atrophy.  Deep tendon reflexes were 2+ throughout.  There were no dysesthesias, no tremors or fasciculations, ataxia, incoordination or spasticity, no speech impairment, and no evidence of other autonomic nervous system problems.  Gait and balance were normal.  There was no bowel or bladder impairment, no cranial nerve impairment, no cognitive or psychiatric impairment, no loss of sense of taste or smell, no limitation of motion of joints.  The examiner diagnosed lacunar infarct, old, and the problem associated with the diagnosis was TIA.  The examiner indicated that the TIA resulted from the ischemic lacunar infarct, which in turn was due to the Veteran's uncontrolled hypertension.  The examination noted that the Veteran's cognitive skills had remained intact.

Since the July 2007 VA examination, which found no muscle atrophy or psychiatric impairment, VA and private medical records reflect evidence of gastrocnemius atrophy, as well as anxiety symptoms, and the medical evidence of record is inadequate to determine the etiology of such symptoms.  In light of this evidence, the medical evidence of several subsequent TIAs, as well as the Veteran's consistent assertions that he has multiple current residuals of TIA, the Board finds that another VA examination must be performed to evaluate the current residuals of service-connected TIA.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the duty to assist requires a medical examination when such examination is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Moreover, the July 2007 examination is nearly four years old.  Therefore, due to the passage of time and the Veteran's assertion, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of his service-connected residuals of TIA.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new evaluation after a two year period between the last VA examination and the Veteran's contention that his disability has increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  VA is required to afford the Veteran a contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. App. at 403; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In this regard, the Board notes that in April 2008, the Veteran declined a VA examination to evaluate his residuals of TIA.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case.  38 C.F.R. § 3.655.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).

Moreover, the claim for special monthly compensation based on housebound status is inextricably intertwined with the appeals for a higher rating for TIA residuals and for service connection for gastrocnemius atrophy and a psychiatric disorder.  Therefore, it must be remanded with the claims discussed above for additional development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide the names and addresses of all medical care providers who have treated him for TIA or residuals thereof, a disability of the legs or a psychiatric disorder since service.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file.  In particular, the RO should attempt to obtain clinical records from CDUH relating to hospital admissions for TIA since November 2006.  The Veteran should also be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and of the consequences of failing to report for VA examination without good cause. 38 C.F.R. § 3.655.

2.  After completion of the foregoing, afford the Veteran a VA examination in order to ascertain the relationship, if any, between his service-connected lumbar strain and bilateral lumbar radiculopathy, or his residuals of TIA, and his current bilateral gastrocnemius atrophy.  All indicated studies should be performed, and the claims folder must be provided to and reviewed by the examiner.

Following a review of the relevant evidence, the clinical evaluation and any tests that are deemed necessary, the examiner must address the following questions:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any bilateral gastrocnemius atrophy was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any bilateral gastrocnemius atrophy was caused by his service-connected lumbar spine disability?

(c) Is it at least as likely as not that the Veteran's service-connected lumbar spine disability aggravated his bilateral gastrocnemius atrophy?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of bilateral gastrocnemius atrophy present (i.e., a baseline) before the onset of the aggravation.

If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond.  The examiner is also requested to provide a rationale for any opinion expressed.

The rationale for any opinion expressed should be provided in the examination report.

3.  After completion of the foregoing, afford the Veteran a VA examination in order to ascertain the relationship, if any, between his service-connected disabilities, including residuals of TIA, and any current psychiatric disorder.  All indicated studies should be performed, and the claims folder must be provided to and reviewed by the examiner.

Following a review of the relevant evidence, the clinical evaluation and any tests that are deemed necessary, the examiner must address the following questions:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any psychiatric disorder was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any psychiatric disorder was caused by a service-connected disability?

(c) Is it at least as likely as not that the Veteran's service-connected disabilities aggravated any current psychiatric disorder ?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of psychiatric disorder present (i.e., a baseline) before the onset of the aggravation.

If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond. The examiner is also requested to provide a rationale for any opinion expressed.

The rationale for any opinion expressed should be provided in the examination report.

4.  Once the records requested above have been obtained, if found to be obtainable, the RO/AMC shall schedule the Veteran for an appropriate VA examination (or examinations) to ascertain the current severity and manifestations of his service-connected TIA residuals. The examiner(s) shall review the claims file, to include a copy of this Remand, and the associated examination report should reflect that the claims file was reviewed. The examiner(s) should be provided a copy of 38 C.F.R. § 4.124a, Diagnostic Code 8008.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.

The examiner(s) shall review all pertinent records associated with the claims file, and comment on the current severity of the Veteran's service-connected disability.  The examiner(s) should report all signs and symptoms necessary for rating the residuals of the Veteran's TIA under the applicable rating criteria.

A complete rationale for all opinions expressed should be provided in a legible report.  The examiner(s) shall consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner(s) is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be provided.

5.  After completion of any other notice or development indicated by the state of the record, with consideration of all evidence added to the record since the statements of the case, the RO must readjudicate the Veteran's claims for service connection for gastrocnemius atrophy and a psychiatric disorder, for a higher rating for residuals of TIA, and for special monthly compensation based on housebound status.  If the claims remain denied, the RO should issue an appropriate supplemental statement of the case that includes citation to 38 C.F.R. § 3.310 as well as Allen, supra, and provide the Veteran with an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


